DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, see pages 8, filed on 01/29/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Higel al (US2016/0018409), teaches a solution for use in electrospray ionization (see [0026], wherein electrospray ionization mass spectrometry can be used with the N-glycans solution disclosed therein) comprising: a plurality of glycans (referred to as dried glycans in [0118]), wherein the solution has a pH between about 3 to about 6 (See [0109] wherein the pH value of the solution range from about 1 to about 4)
In addition, Song in “Glycan microarrays of fluorescently-tagged natural glycans”, published in Glycoconjugate Journal on April 16, 2015, teaches a solution comprising glycans (referred to as glycosphingolipids in the second paragraph of page 468 and shown in Figure 2) having amphipathic moiety (glycoconjugates are amphipathic glycoconjudates, see the second paragraph in page 468).

In addition, Cosgrave in “Investigation of the Factors that Contribute to Glycan Separation in HILIC, published February 4, 2014, teaches a solution (which comprises ammonium formate and is provided at the flow rates shown in Figure 5) having an ionic strength of between about 1 mM to about 500 mM (see section title “Ion Pairing Concentration” and Figure 4 wherein the ionic strength of the ammonium formate solution is adjusted from 25 mM to 100 mM).
However, the combination of Higel, Song, Schwartz and Cosgrave neither teaches nor fairly suggests that a solution be modified to include an amphipathic, strongly basic moiety comprising a basic residue of pKa > 5; the solution buffered with volatile components comprising ammonium formate and formic acid (as required by claim 1).
Therefore, claim 1 is allowed because it is novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent claim 1.
The features of “a solution being modified to include an amphipathic, strongly basic moiety comprising a basic residue of pKa > 5; the solution buffered with volatile components comprising ammonium formate and formic acid” would provide a significant reduction in unwanted fragmentation of in-source glycan upon the addition of ammonium formate/formic acid buffer and therefore such feature as claimed is not currently taught in the prior and as such is an improvement thereof.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        Cor